

114 S753 IS: Social Security and Marriage Equality Act
U.S. Senate
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 753IN THE SENATE OF THE UNITED STATESMarch 17, 2015Mrs. Murray (for herself, Ms. Baldwin, Mr. Markey, Mr. Schatz, Mrs. Shaheen, Mr. Udall, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the method by which the Social Security Administration determines the validity of
			 marriages under title II of the Social Security Act.
	
 1.Short titleThis Act may be cited as the Social Security and Marriage Equality Act. 2.Determination of valid marriage under the Social Security Act (a)In generalSection 216(h)(1)(A)(i) of the Social Security Act (42 U.S.C. 416(h)(1)(A)(i)) is amended by striking is domiciled and all that follows through the District of Columbia, and inserting and such applicant were married (or, if such insured individual and such applicant were not married in any State but were validly married in another jurisdiction, the courts of any State).
 (b)Effective dateThe amendments made by this section shall apply to all final determinations of family status made after June 26, 2013.